DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 10-12, 14, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan, US Patent No. 9,248,839.
Tan teaches a vehicle interface system (fig. 1), comprising: an interpolated variable impedance array disposed on or about at least one of a seat belt, an arm rest, and a sun visor (figs. 2-4, col. 4, line 56 – col. 5, line 26), the interpolated variable impedance array comprising a grid of sensing elements configured to generate multiple currents along multiple current paths based on detection of a touch (figs. 2-4, col. 4, line 56 – col. 5, line 26); and an analog-to-digital converter and a processor communicatively coupled to the interpolated variable impedance array and configured to determine information related to the touch based on the multiple currents along the multiple current paths (figs. 1-4, controller 14; col. 2, lines 44-64, col. 5, lines 27-52).
Regarding claim 2, Tan teaches wherein the information comprises at least one of a location of the touch, a duration of the touch, an area of the touch, and a force of the touch (figs. 2-4; col. 5, lines 27-52).
Regarding claim 4, Tan teaches wherein the grid of sensing elements are configured to power on simultaneously (fig. 5A, active state s50 and s60).
Regarding claim 5, Tan teaches wherein the grid of sensing elements are configured to simultaneously generate multiple currents along the multiple current paths in response to sensing the touch (figs. 2-4, col. 4, line 56 – col. 5, line 26).
Regarding claim 7, Tan teaches wherein the interpolated variable impedance array and the processor are configured to facilitate control of a vehicle operation based on a pattern associated with the touch (fig. 2 and accompanying text).
Regarding claim 10, Tan teaches wherein the interpolated variable impedance array is incorporated in respective fabric portions of the seat belt, the arm rest, and the sun visor (inherent that the pressure sensors placed throughout the vehicle would be placed on interior portions of the vehicle parts).
Regarding claim 11, it has similar limitations to those of claim 1 and is rejected on the same grounds presented above (Tan further teaches a center console, interior roof, and dashboard as shown in fig. 2).
Regarding claim 12, it has similar limitations to those of claim 2 and is rejected on the same grounds.
Regarding claim 14, it has similar limitations to those of claim 4 and is rejected on the same grounds.
Regarding claim 15, it has similar limitations to those of claim 5 and is rejected on the same grounds.
Regarding claim 17, it has similar limitations to those of claim 7 and is rejected on the same grounds.
Regarding claim 19, it has similar limitations to those of claim 10 and is rejected on the same grounds.
Regarding claim 20, Tan teaches wherein respective touch areas of arrays of the interpolated variable impendence array are indicated on the respective surface coverings (fig. 2 and accompanying text; in particular the pressure sensors located throughout the vehicle on various parts).
4.	Claims 3, 6, 8, 9,13 ,16, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests wherein an amount or magnitude of pressure is proportionately associated with the operation based on a pattern associated with a touch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622